Plaintiff in error, Lafe Lewellen, was convicted in the county court of Tulsa county on a charge that in said county on the 6th day of January, 1917, he did have in his possession 334 half pints of whisky with intent then and there to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 30 days and to pay a fine of $50 and the costs. From the judgment rendered on the verdict, he appeals. No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For the reason stated, the motion is sustained, and the judgment of the trial court is affirmed.